DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poschl et al (WO 96/35505).
Regarding claim 12, Poschl discloses a mixing apparatus (Fig. 1, shown which can mix fluids) for producing a fuel/water mixture for an internal combustion engine 10 (Claim 1 and Fig. 1, including mixing chambers 14 22), comprising: a fuel line 78 84 35 70 wherein via the fuel line a combustion chamber of the internal combustion engine is supplyable with fuel (Fig. 1, fuel enters the engine 10 through lines 78 and 84 which lead from line 35 via valve 26); a connecting region (Fig. 1, multiple areas connect various lines and parts together); a water line 72 which opens into the fuel line 70 in the connecting region (Fig. 1, valve 14 being a “connecting region” and valve 26 is also being part of the 
Regarding claim 13, Poschl discloses the mixing apparatus according to claim 12, further comprising a connecting element which connects the fuel line in the connecting region in a fluid- conducting manner to the water line and wherein the valve arrangement is integrated into the connecting element (Fig. 1, the line 70 and area of line 72 which form a junction of it may be considered a “connecting element” and wherein valve 74 is “integrated into the connecting element”)
Regarding claim 21, Poschl discloses an internal combustion engine, comprising: the mixing apparatus according to claim 12 (Claim 8, the device is for an engine).
Regarding claim 22, Poschl discloses a motor vehicle, comprising: the mixing apparatus according to claim 12 (BACKGROUND ART: “the fuel mixture produced by this known apparatus can be made directly in vehicles”, the solution proposed in the device are for solving issues presented by its placement in a vehicle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porschl.
Regarding claim 14, Poschl discloses the mixing apparatus according to claim 12, wherein the valve arrangement comprises a check valve 74, but fails to disclose a metering valve. Porschl discloses the water line and valve arrangement including a metering pump 66.
Examiner takes official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Porschl to include a metering valve in conjunction with, or in addition to, the pump 66 and check valve 74, as metering valves are extremely old and well-known in the art for the ability to provide additional controls and safeguards in fluid systems and one of ordinary skill in the art would have found it obvious to include such a device for these added benefits.
Regarding claim 15, Poschl discloses the mixing apparatus according to claim 14, wherein the check valve is disposed on the water line between the fuel line and the metering valve (Fig. 1, as per modification above, a metering valve would be included with the pump 62 wherein the check valve 74 is on the line between it and the fuel line junction at connecting region near 70).
Regarding claim 16, 
Regarding claim 20, Poschl discloses the mixing apparatus according to claim 12, but fails to disclose wherein the water line is disposed at a geodetically lower level than the fuel line at the connecting region.
Porschl shows its device from a schematic perspective (Fig. 1, shown), however, placing one line “lower” than the other in a connecting region would have entailed nothing more than routine repositioning of connection points, therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to produce water line connection to the fuel line at a lower point in the connecting region, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porschl in view of Gallagher, Jr (US 4,416,610), hereinafter “Gallagher.”
Regarding claims 17-19, Poschl discloses the mixing apparatus according to claim 12, including a control unit 36, but fails to disclose wherein the control unit electrically actuates the valve arrangement and wherein the control unit is configured to deactivate a low side circuit and a high side circuit of the valve arrangement independently of one another, and wherein the control unit 36 is configured to deactivate the low side circuit and/or the high side circuit of the valve arrangement dependent on a pressure difference between the pressure of the fuel and the pressure of the water, and wherein the low side circuit and/or the high side circuit is deactivatable by energization of an external relay.
Gallagher discloses a water in oil emulsifier (Title) which is for burning fuel oil (Fig. 10, shown), wherein the oil line 50 and water line 54 include check valves 52 55 53 56 and metered valves 61 61a which control the path to the emulsifier 51 independently controlling the pressure into it (Claim 1). This system provides a more controlled and uniform emulsifier for water droplet sizes and mixing, reducing fuel losses (Col. 1, Lns. 30-50). 
It would have been obvious to one of ordinary skill in the art to modify the system of Porschl with the extra metering valve pressure control in the water line in order to more adequately control and improve fuel and water mixture for lower losses and emissions, the system requiring a relay to allow the controller of Porschl to operate controlled valves.
Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of Poeschl fails to disclose “applicant’s most particularly claimed elements.” Applicant argues that the “mixing apparatus 14 24” includes the mixing tool 22 which is rotatable by motor 20 and mixing tool 30 rotatable by motor 28, respectively. Thus, applicant contends, mixing apparatus 14 24 does not contain the claimed elements of the entire apparatus that is claimed. Rather, it is argued the mixing apparatus 14 24 is included with the named parts and therefore those structures are not contained within the apparatus.
However, this is an argument based on the semantics of what a “mixing apparatus” is being defined to include. Applicant’s “mixing apparatus” shown in the instant application in Fig. 1 and indicated by the numeral 10 apparently all the parts shown in Fig. 1, including mixing region 16 which is where the actual mixing of the mixing apparatus takes place, except the engine 12 (despite engine 12 shown indicated within mixing apparatus 10) as per ¶ [0030] of the Specification. Thus, applicant has simply defined what their “mixing apparatus” includes differently. The “mixing apparatus 14 24” is simply referring to the central mixing part of the overall apparatus of Poeschl (Fig. 1, shown), wherein this chamber is indicated simply to show the central part of the overall device. Despite that, when applying applicant’s own definition on what can be included in a “mixing apparatus” then Poeschl’s structures surrounding the engine all can be considered a “mixing apparatus.” Thus the device of Poeschl is considered a mixing apparatus which includes the mixing chamber 14, for example, as well as .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/KEVIN A LATHERS/Primary Examiner, Art Unit 3747